 

Exhibit 10.1

 

SUBSCRIPTION ESCROW AGREEMENT

 

THIS SUBSCRIPTION ESCROW AGREEMENT dated as of June 8, 2012 (this “Agreement”),
is entered into among Realty Capital Securities, LLC (the “Dealer Manager”),
American Realty Capital Trust IV, Inc. (the “Company”) and UMB Bank, N.A., as
escrow agent (the “Escrow Agent”).

 

WHEREAS, the Company intends to raise cash funds from investors (the
“Investors”) pursuant to a public offering (the “Offering”) of not less than
80,000 (the “Minimum Amount” ) nor more than 60,000,000 shares of common stock,
par value $0.01 of the Company (the “Securities”), pursuant to the registration
statement on Form S-11 of the Company (No. 333-180274) (as amended, the
“Offering Document”) a copy of which is attached as Exhibit A hereto.

 

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent only
for the expressed duties outlined herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.          Proceeds to be Escrowed. On or before the first date of the
Offering, the Company shall establish an escrow account with the Escrow Agent to
be invested in accordance with Section 7 hereof entitled “ESCROW ACCOUNT FOR THE
BENEFIT OF INVESTORS FOR COMMON STOCK OF AMERICAN REALTY CAPITAL TRUST IV, INC.”
(including such abbreviations as are required for the Escrow Agent’s systems)
(the “Escrow Account”). All funds received from subscribers of Securities
(“Investors”, which term shall also include Pennsylvania Investors and Tennessee
Investors unless the context otherwise requires) in payment for the Securities
(“Investor Funds”) will be delivered to the Escrow Agent within one (1) business
day following the day upon which such Investor Funds are received by the Company
or its agents, and shall, upon receipt by the Escrow Agent, be retained in
escrow by the Escrow Agent and invested as stated herein. During the term of
this Agreement, the Company or its agents shall cause all checks received by and
made payable to it in payment for the Securities to be endorsed in favor of the
Escrow Agent and delivered to the Escrow Agent for deposit in the Escrow
Account.

 

Proceeds received from Pennsylvania Investors shall be accounted for separately
in a subaccount entitled “Escrow Account for the Benefit of Pennsylvania
Investors for American Realty Capital Trust IV, Inc.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Pennsylvania
Escrow Account”), until such Pennsylvania Escrow Account has closed pursuant to
Section 4. The Company shall, and shall cause its agents to, cooperate with the
Escrow Agent in separately accounting for Investor Funds from Pennsylvania
Investors in the Pennsylvania Escrow Account, and the Escrow Agent shall be
entitled to rely upon information provided by the Company or its agents in this
regard.

 

 

 

 

Proceeds received from Tennessee Investors shall be accounted for separately in
a subaccount entitled “Escrow Account for the Benefit of Tennessee Investors for
American Realty Capital Trust IV, Inc.” (including such abbreviations as are
required for the Escrow Agent’s systems) (the “Tennessee Escrow Account,” and
together with the Escrow Account and the Pennsylvania Escrow Account, the
“Company Escrow Accounts”), until such Tennessee Escrow Account has closed
pursuant to Section 5. The Company shall, and shall cause its agents to,
cooperate with the Escrow Agent in separately accounting for Investor Funds from
Tennessee Investors in the Tennessee Escrow Account, and the Escrow Agent shall
be entitled to rely upon information provided by the Company or its agents in
this regard.

 

The Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has good and collected funds. If
any checks deposited in the Company Accounts are returned or prove uncollectible
after the funds represented thereby have been released by the Escrow Agent, then
the Company shall promptly reimburse the Escrow Agent for any and all costs
incurred for such, upon request, and the Escrow Agent shall deliver the returned
checks to the Company. The Escrow Agent shall be under no duty or responsibility
to enforce collection of any check delivered to it hereunder. The Escrow Agent
reserves the right to deny, suspend or terminate participation by an Investor to
the extent the Escrow Agent deems it advisable or necessary to comply with
applicable laws or to eliminate practices that are not consistent with the
purposes of the Offering.

 

2.          Investors. Investors (including Pennsylvania and Tennessee
Investors) will be instructed by the Dealer Manager or any soliciting dealers to
remit the purchase price in the form of checks (hereinafter “instruments of
payment”) payable to the order of, or funds wired in favor of, “UMB BANK, NA,
ESCROW AGENT FOR AMERICAN REALTY CAPITAL TRUST IV, INC.” Any checks made payable
to a party other than the Escrow Agent shall be returned to the soliciting
dealer who submitted the check. By 12:00 p.m. (Noon) the next business day after
receipt of instruments of payment from the Offering, the Company or the Dealer
Manager shall furnish the Escrow Agent with a list of the Investors who have
paid for the Securities showing the name, address, tax identification number,
the amount of Securities subscribed for purchase, the amount paid and whether
such Investors are Pennsylvania Investors or Tennessee Investors. The
information comprising the identity of Investors shall be provided to the Escrow
Agent in substantially the format set forth in the “List of Investors” attached
hereto as Exhibit B. The Escrow Agent shall be entitled to conclusively rely
upon the List of Investors in determining whether Investors are Pennsylvania
Investors or Tennessee Investors, and shall have no duty to independently
determine or verify the same.

 

When Soliciting Dealer’s internal supervisory procedures are conducted at the
site at which the subscription agreement and check were initially received by
Soliciting Dealer from the subscriber, Soliciting Dealer shall transmit the
subscription agreement and check to the Escrow Agent by the end of the next
business day following receipt of the check and subscription agreement. When,
pursuant to Soliciting Dealer’s internal supervisory procedures, Soliciting
Dealer’s final internal supervisory procedures are conducted at a different
location (the “Final Review Office”), Soliciting Dealer shall transmit the check
and subscription agreement to the Final Review Office by the end of the next
business day following Soliciting Dealer’s receipt of the subscription agreement
and check. The Final Review Office will, by the end of the next business day
following its receipt of the subscription agreement and check, forward both the
subscription agreement and check to the Escrow Agent. If any subscription
agreement solicited by Soliciting Dealer is rejected by the Dealer Manager or
the Company, then the subscription agreement and check will be returned to the
rejected subscriber within ten (10) business days from the date of rejection.

 

2

 

 

All Investor Funds deposited in the Company Escrow Accounts shall not be subject
to any liens or charges by the Company or the Escrow Agent, or judgments or
creditors’ claims against the Company, until and unless released to the Company
as hereinafter provided. The Company understands and agrees that the Company
shall not be entitled to any Investor Funds on deposit in the Company Escrow
Accounts and no such funds shall become the property of the Company, or any
other entity except as released to the Company pursuant to Sections 3, 4 or 5
hereto. The Escrow Agent will not use the information provided to it by the
Company for any purpose other than to fulfill its obligations as Escrow Agent.
The Company and the Escrow Agent will treat all Investor information as
confidential. The Escrow Agent shall not be required to accept any Investor
Funds which are not accompanied by the information on the List of Investors.

 

3.          Disbursement of Funds. Once the Escrow Agent is in receipt of good
and collected Investor Funds totaling at least the Minimum Amount from Investors
(excluding funds from Pennsylvania and Tennessee Investors), the Escrow Agent
shall notify the Company of the same in writing. Additionally, at the end of the
third business day following the Termination Date (as defined in Section 6), the
Escrow Agent shall notify the Company of the amount of the Investor Funds
received. If the Minimum Amount has been obtained on or before the Termination
Date, the Escrow Agent shall promptly notify the Company and, upon receiving
acknowledgement of such notice and written instructions from the Company’s
President or Chief Financial Officer to disburse the Investor Funds, the Escrow
Agent shall disburse to the Company, by check or wire transfer, the funds in the
Escrow Account, except for amounts payable by the Company to the Escrow Agent
pursuant to Exhibit D to this Agreement that remain outstanding. The Escrow
Agent agrees that funds in the Escrow Account shall not be released to the
Company until and unless the Escrow Agent receives written instructions to
release the funds from the Company’s President or Chief Financial Officer.

 

If the Minimum Amount has not been obtained prior to the Termination Date, the
Escrow Agent shall promptly following the Termination Date, but in no event more
than ten (10) business days after the Termination Date, refund to each Investor
by check, funds deposited in the Escrow Account, or shall return the instruments
of payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Investor at the address
provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Investor’s investment in accordance with the terms and conditions specified
herein, except that in the case of Investors who have not provided an executed
Form W-9 or substitute Form W-9 (or the applicable substitute Form W-8 for
foreign investors), the Escrow Agent shall withhold the applicable percentage of
the earnings attributable to those Investors in accordance with IRS regulations.
Notwithstanding the foregoing, the Escrow Agent shall not be required to remit
any payments until funds represented by such payments have been collected by
Escrow Agent.

 

3

 

 

If the Escrow Agent receives written notice from the Company that the Company
intends to reject an Investor’s subscription, the Escrow Agent shall pay to the
applicable Investor(s), within a reasonable time not to exceed ten (10) business
days after receiving notice of the rejection, by first class United States Mail
at the address provided on the List of Investors, or at such other address as
shall be furnished to the Escrow Agent by the Investor in writing, all collected
sums paid by the Investor for Securities and received by the Escrow Agent,
together with the interest earned on such Investor Funds (determined in
accordance with the terms and conditions specified herein).

 

4.          Disbursement of Proceeds for Pennsylvania Investors. Notwithstanding
the foregoing, proceeds from Pennsylvania Investors will not count towards
meeting the Minimum Amount for purposes of Section 3. Proceeds received from
Pennsylvania Investors will not be released from the Pennsylvania Escrow Account
until the Pennsylvania Minimum Amount is obtained. If the Pennsylvania Minimum
Amount is obtained at any time prior to the Termination Date, the Escrow Agent
shall promptly notify the Company and, upon receiving acknowledgement of such
notice and written instructions from the Company’s President or Chief Financial
Officer, the Escrow Agent shall disburse to the Company, by check or wire
transfer, the funds in the Pennsylvania Escrow Account, except for amounts
payable by the Company to the Escrow Agent pursuant to Exhibit D to this
Agreement that remain outstanding. The Escrow Agent agrees that funds in the
Pennsylvania Escrow Account shall not be released to the Company until and
unless the Escrow Agent receives written instructions to release the funds from
the Company’s President or Chief Financial Officer.

 

If the Pennsylvania Minimum Amount has not been obtained prior to the
Termination Date, the Escrow Agent shall promptly refund to each Pennsylvania
Investor by check funds deposited in the Pennsylvania Escrow Account, or shall
return the instruments of payment delivered to Escrow Agent if such instruments
have not been processed for collection prior to such time, directly to each
Pennsylvania Investor at the address provided on the List of Investors. Included
in the remittance shall be a proportionate share of the income earned in the
account allocable to each Pennsylvania Investor’s investment in accordance with
the terms and conditions specified herein, except that in the case of Investors
who have not provided an executed Form W-9 or substitute Form W-9, the Escrow
Agent shall withhold the applicable percentage of the earnings attributable to
those Investors in accordance with IRS regulations. Notwithstanding the
foregoing, the Escrow Agent shall not be required to remit any payments until
funds represented by such payments have been collected by Escrow Agent.

 

If the Escrow Agent is not in receipt of evidence of subscriptions accepted on
or before the close of business on such date that is 120 days after commencement
of the Offering (the Company will notify the Escrow Agent in writing of the
commencement date of the Offering) (the “Initial Escrow Period”), and
instruments of payment dated not later than that date, for the purchase of
Securities providing for total purchase proceeds from all nonaffiliated sources
that equal or exceed the Pennsylvania Minimum Amount, the Escrow Agent shall
promptly notify the Company. Thereafter, the Company or its agents shall send to
each Pennsylvania Investor by certified mail within ten (10) calendar days after
the end of the Initial Escrow Period a notification substantially in the form of
Exhibit F. If, pursuant to such notification, a Pennsylvania Investor requests
the return of his or her Investor Funds within ten (10) calendar days after
receipt of the notification (the “Request Period”), the Escrow Agent shall
promptly refund directly to each Pennsylvania Investor the collected funds
deposited in the Pennsylvania Escrow Account on behalf of such Pennsylvania
Investor or shall return the instruments of payment delivered, but not yet
processed for collection prior to such time, to the address provided on the List
of Investors, upon which the Escrow Agent shall be entitled to rely, together
with interest income earned as determined in accordance with the terms and
conditions specified herein (which interest shall be paid within five business
days after the first business day of the succeeding month). Notwithstanding the
above, if the Escrow Agent has not received an executed Form W-9 or substitute
Form W-9 for such Pennsylvania Investor, the Escrow Agent shall thereupon remit
an amount to such Pennsylvania Investor in accordance with the provisions
hereof, withholding the applicable percentage for backup withholding required by
the Internal Revenue Code, as then in effect, from any interest income earned on
Investor Funds (determined in accordance with the terms and conditions specified
herein) attributable to such Pennsylvania Investor. However, the Escrow Agent
shall not be required to remit such payments until the Escrow Agent has
collected funds represented by such payments.

 

4

 

 

The Investor Funds of Pennsylvania Investors who do not request the return of
their Investor Funds within the Request Period shall remain in the Pennsylvania
Escrow Account for successive 120-day escrow periods (a “Successive Escrow
Period”), each commencing automatically upon the termination of the prior
Successive Escrow Period, and the Company and Escrow Agent shall follow the
notification and payment procedure set forth above with respect to the Initial
Escrow Period for each Successive Escrow Period until the occurrence of the
earliest of (i) the Termination Date, (ii) the receipt and acceptance by the
Company of subscriptions for the purchase of Securities with total purchase
proceeds that equal or exceed the Pennsylvania Minimum Amount and the
disbursement of the Pennsylvania Escrow Account on the terms specified herein,
and (iii) all funds held in the Pennsylvania Escrow Account having been returned
to the Pennsylvania Investors in accordance with the provisions hereof.

 

5.          Disbursement of Proceeds for Tennessee Investors. Notwithstanding
the foregoing, proceeds from Tennessee Investors will not count towards meeting
the Minimum Amount for purposes of Section 3. Proceeds received from Tennessee
Investors will not be released from the Tennessee Escrow Account until the
Tennessee Minimum Amount is obtained. If the Tennessee Minimum Amount is
obtained at any time prior to the Termination Date, the Escrow Agent shall
promptly notify the Company and, upon receiving acknowledgement of such notice
and written instructions from the Company’s President or Chief Financial
Officer, the Escrow Agent shall disburse to the Company, by check or wire
transfer, the funds in the Tennessee Escrow Account, except for amounts payable
by the Company to the Escrow Agent pursuant to Exhibit D to this Agreement that
remain outstanding. The Escrow Agent agrees that funds in the Tennessee Escrow
Account shall not be released to the Company until and unless the Escrow Agent
receives written instructions to release the funds from the Company’s President
or Chief Financial Officer.

 

If the Tennessee Minimum Amount has not been obtained prior to the Termination
Date, the Escrow Agent shall promptly refund to each Tennessee Investor by check
funds deposited in the Tennessee Escrow Account, or shall return the instruments
of payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Tennessee Investor at the
address provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Tennessee Investor’s investment in accordance with the terms and conditions
specified herein, except that in the case of Investors who have not provided an
executed Form W-9 or substitute Form W-9, the Escrow Agent shall withhold the
applicable percentage of the earnings attributable to those Investors in
accordance with IRS regulations. Notwithstanding the foregoing, the Escrow Agent
shall not be required to remit any payments until funds represented by such
payments have been collected by Escrow Agent.

 

5

 

 

6.          Term of Escrow. The “Termination Date” shall be the earliest of: (i)
the Initial Escrow Break Date, if the Minimum Amount has not been obtained prior
to such date; (ii) the close of business on June 8, 2014, the two year
anniversary of the date the Offering Document was declared effective by the
Securities and Exchange Commission; (iii) the date on which all funds held in
the Company Escrow Accounts are distributed to the Company or to Investors
pursuant to Section 3, for Pennsylvania Investors, Section 4 and for Tennessee
Investors, Section 5 and the Company has informed the Escrow Agent in writing to
close each of the Company Escrow Accounts; (iv) the date the Escrow Agent
receives written notice from the Company that it is abandoning the sale of the
Securities; and (v) the date the Escrow Agent receives notice from the
Securities and Exchange Commission or any other federal or state regulatory
authority that a stop or similar order has been issued with respect to the
Offering Document and has remained in effect for at least twenty (20) days.
After the Termination Date the Company and its agents shall not deposit, and the
Escrow Agent shall not accept, any additional amounts representing payments by
prospective Investors.

 

6

 

 

7.          Duty and Liability of the Escrow Agent. The sole duty of the Escrow
Agent shall be to receive Investor Funds and hold them subject to release, in
accordance herewith, and the Escrow Agent shall be under no duty to determine
whether the Company or the Dealer Manager is complying with requirements of this
Agreement, the Offering or applicable securities or other laws in tendering the
Investor Funds to the Escrow Agent. No other agreement entered into between the
parties, or any of them, shall be considered as adopted or binding, in whole or
in part, upon the Escrow Agent notwithstanding that any such other agreement may
be referred to herein or deposited with the Escrow Agent or the Escrow Agent may
have knowledge thereof, including specifically but without limitation any
Offering Documents (including the subscription agreement and exhibits thereto),
and the Escrow Agent’s rights and responsibilities shall be governed solely by
this Agreement. The Escrow Agent shall not be responsible for or be required to
enforce any of the terms or conditions of any Offering Document (including the
subscription agreement and exhibits thereto) or other agreement between the
Company and any other party. The Escrow Agent may conclusively rely upon and
shall be protected in acting upon any statement, certificate, notice, request,
consent, order or other document believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall have
no duty or liability to verify any such statement, certificate, notice, request,
consent, order or other document, and its sole responsibility shall be to act
only as expressly set forth in this Agreement. Concurrent with the execution of
this Agreement, the Company and the Dealer Manager shall deliver to the Escrow
Agent an authorized signers form in the forms of Exhibit C and Exhibit C-1 to
this Agreement. The Escrow Agent shall be under no obligation to institute or
defend any action, suit or proceeding in connection with this Agreement unless
first indemnified to its satisfaction. The Escrow Agent may consult counsel of
its own choice with respect to any question arising under this Agreement and the
Escrow Agent shall not be liable for any action taken or omitted in good faith
upon advice of such counsel. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that the Escrow Agent’s gross negligence or
willful misconduct was the primary cause of loss. The Escrow Agent is acting
solely as escrow agent hereunder and owes no duties, covenants or obligations,
fiduciary or otherwise, to any other person by reason of this Agreement, except
as otherwise stated herein, and no implied duties, covenants or obligations,
fiduciary or otherwise, shall be read into this Agreement against the Escrow
Agent. If any disagreement between any of the parties to this Agreement, or
between any of them and any other person, including any Investor, resulting in
adverse claims or demands being made in connection with the matters covered by
this Agreement, or if the Escrow Agent is in doubt as to what action it should
take hereunder, the Escrow Agent may, at its option, refuse to comply with any
claims or demands on it, or refuse to take any other action hereunder, so long
as such disagreement continues or such doubt exists, and in any such event, the
Escrow Agent shall not be or become liable in any way or to any person for its
failure or refusal to act, and the Escrow Agent shall be entitled to continue so
to refrain from acting until (i) the rights of all interested parties shall have
been fully and finally adjudicated by a court of competent jurisdiction, or (ii)
all differences shall have been adjudged and all doubt resolved by agreement
among all of the interested persons, and the Escrow Agent shall have been
notified thereof in writing signed by all such persons. Notwithstanding the
foregoing, the Escrow Agent may in its discretion obey the order, judgment,
decree or levy of any court, whether with or without jurisdiction and the Escrow
Agent is hereby authorized in its sole discretion to comply with and obey any
such orders, judgments, decrees or levies. If any controversy should arise with
respect to this Agreement, the Escrow Agent shall have the right, at its option,
to institute an interpleader action in any court of competent jurisdiction to
determine the rights of the parties. IN NO EVENT SHALL THE ESCROW AGENT BE
LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION. The parties agree that
the Escrow Agent has no role in the preparation of the Offering Documents
(including the subscription agreement and exhibits thereto) and makes no
representations or warranties with respect to the information contained therein
or omitted therefrom. The Escrow Agent shall have no obligation, duty or
liability with respect to compliance with any federal or state securities,
disclosure or tax laws concerning the Offering Documents (including the
subscription agreement and exhibits thereto) or the issuance, offering or sale
of the Securities. The Escrow Agent shall have no duty or obligation to monitor
the application and use of the Investor Funds once transferred to the Company,
that being the sole obligation and responsibility of the Company.

 

8.          Escrow Agent’s Fee. The Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit D, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for the
Escrow Agent’s services as contemplated by this Agreement; provided, however,
that if the conditions for the disbursement of funds under this Agreement are
not fulfilled, or the Escrow Agent renders any material service not contemplated
in this Agreement, or there is any assignment of interest in the subject matter
of this Agreement, or any material modification hereof, or if any material
controversy arises hereunder, or the Escrow Agent is made a party to any
litigation pertaining to this Agreement, or the subject matter hereof, then the
Escrow Agent shall be reasonably compensated for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorney’s fees,
occasioned by any delay, controversy, litigation or event, and the same shall be
recoverable from the Company. The Company’s obligations under this Section 8
shall survive the resignation or removal of the Escrow Agent and the assignment
or termination of this Agreement.

 

7

 

 

9.          Investment of Investor Funds. The Investor Funds shall be deposited
in the Company Escrow Accounts in accordance with Section 3, for Pennsylvania
Investors, Section 4 and Tennessee Investors, Section 5. The Escrow Agent is
hereby directed to invest all funds received under this Agreement, including
principal and interest in, the UMB Bank Money Market Deposit Account, as
directed in writing in the form of Exhibit E to this Agreement. The Escrow Agent
shall invest the Investor Funds in alternative investments in accordance with
written instructions as may from time to time be provided to the Escrow Agent
and signed by the Company. In the absence of written investment instructions
from the Company to the contrary, the Escrow Agent is hereby directed to invest
the Investor Funds in the UMB Bank Money Market Deposit Account. Notwithstanding
the foregoing, Investor Funds shall not be invested in anything other than
“Short Term Investments” in compliance with Rule 15c2-4 of the Securities
Exchange Act of 1934, as amended. The following are not permissible investments:
(a) money market mutual funds; (b) corporate debt or equity securities; (c)
repurchase agreements; (d) banker’s acceptance; (e) commercial paper; and (f)
municipal securities. Any interest received by the Escrow Agent with respect to
the Investor Funds, including reinvested interest shall become part of the
Investor Funds, and shall be disbursed pursuant to Section 3, for Pennsylvania
Investors, Section 4 and Tennessee Investors, Section 5.

 

The Escrow Agent shall be entitled to sell or redeem any such investments as
necessary to make any payments or distributions required under this Agreement.
The Escrow Agent shall have no responsibility or liability for any loss which
may result from any investment made pursuant to this Agreement, or for any loss
resulting from the sale of such investment. The parties acknowledge that the
Escrow Agent is not providing investment supervision, recommendations, or
advice.

 

The Company on the date of this Agreement shall provide the Escrow Agent with a
certified tax identification number by furnishing appropriate IRS form W-9 or
W-8 (or substitute Form W-9 or W-8) and other forms and documents that the
Escrow Agent may reasonably request, including without limitation a tax form for
each Investor. The Company understands that if such tax reporting documentation
is not so certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, to withhold a portion of any interest
or other income earned on the Investor Funds pursuant to this Agreement. For tax
reporting purposes, all interest and other income from investment of the
Investor Funds shall, as of the end of each calendar year and to the extent
required by the Internal Revenue Service, be reported as having been earned by
the party to whom such interest or other income is distributed, in the year in
which it is distributed.

 

The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any taxes, additions for late payment, interest, penalties and other
expenses that may be assessed against the Escrow Agent on or with respect to any
payment or other activities under this Agreement unless any such tax, addition
for late payment, interest, penalties and other expenses shall be determined by
a court of competent jurisdiction to have been caused by the Escrow Agent’s
gross negligence or willful misconduct. The terms of this Section shall survive
the termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

8

 

 

10.         Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) on the date of service if served personally on the party to whom
notice is to be given, (b) on the day of transmission if sent by facsimile/email
transmission bearing an authorized signature to the facsimile number/email
address given below, and written confirmation of receipt is obtained promptly
after completion of transmission, (c) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service, or (d) on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed, return receipt
requested, to the party as follows:

 

If to the Company:

405 Park Avenue, 15th Floor New York, New York 10022 Fax: (212) 421-5799
Attention:   Edward M. Weil, Jr., President, Chief Operating Officer, Treasurer
and Secretary Attention: Brian S. Block, Executive Vice President and Chief
Financial Officer

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Telephone: (212) 969-3000

Fax: (212) 969-2900

Attention: Peter M. Fass, Esq.

 

If to the Dealer Manager:

 

Realty Capital Securities, LLC

Three Copley Place

Suite 3300

Boston, Massachusetts 02116

Attention: Louisa Quarto, President

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Telephone: (212) 969-3000

Fax: (212) 969-2900

Attention: Peter M. Fass, Esq.

 

and:

 

9

 

 

American Realty Capital Trust IV, Inc. 05 Park Avenue, 15th Floor New York, New
York 10022 Fax: (212) 421-5799 Attention:   Edward M. Weil, Jr., President,
Chief Operating Officer, Treasurer and Secretary Attention: Brian S. Block,
Executive Vice President and Chief Financial Officer

 

If to Escrow Agent:

 

UMB Bank, N.A.

1010 Grand Blvd., 4th Floor

Mail Stop: 1020409

Kansas City, Missouri 64106

Attention: Lara Stevens, Corporate Trust

Telephone: (816) 860-3017

Facsimile: (816) 860-3029

 

Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.

 

11.         Indemnification of Escrow Agent. The Company and the Dealer Manager
hereby jointly and severally indemnify, defend and hold harmless the Escrow
Agent from and against, any and all loss, liability, cost, damage and expense,
including, without limitation, reasonable counsel fees and expenses, which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent arising out of or relating in any way to this
Agreement or any transaction to which this Agreement relates unless such loss,
liability, cost, damage or expense is finally determined by a court of competent
jurisdiction to have been primarily caused by the willful misconduct of the
Escrow Agent. The terms of this Section shall survive the termination of this
Agreement and the resignation or removal of the Escrow Agent.

 

12.         Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto. Any corporation or association into which the Escrow Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its corporate trust business and
assets as a whole or substantially as a whole, or any corporation or association
resulting from any such conversion, sale, merger, consolidation or transfer to
which the Escrow Agent is a party, shall be and become the successor Escrow
Agent under this Agreement and shall have and succeed to the rights, powers,
duties, immunities and privileges as its predecessor, without the execution or
filing of any instrument or paper or the performance any further act.

 

10

 

 

13.         Governing Law; Jurisdiction. This Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.

 

14.         Severability. If any part of this Agreement is declared by any court
or other judicial or administrative body to be null, void, or unenforceable,
said provision shall survive to the extent it is not so declared, and all of the
other provisions of this Agreement shall remain in full force and effect.

 

15.         Amendments; Waivers. This Agreement may be amended or modified, and
any of the terms, covenants, representations, warranties, or conditions hereof
may be waived, only by a written instrument executed by the parties hereto, or
in the case of a waiver, by the party waiving compliance. Any waiver by any
party of any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement. The Company and the
Dealer Manager agree that any requested waiver, modification or amendment of
this Agreement shall be consistent with the terms of the Offering.

 

16.         Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the escrow contemplated
hereby and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.

 

17.         Section Headings. The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

18.         Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument.

 

19.         Resignation. The Escrow Agent may resign upon 30 days’ advance
written notice to the parties hereto. If a successor escrow agent is not
appointed by the Company within the 30-day period following such notice, the
Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent, or may interplead the Investor Funds with such court,
whereupon the Escrow Agent’s duties hereunder shall terminate.

 

20.         References to Escrow Agent. Other than the Offering Document
(including the subscription agreement and exhibits thereto) and any amendments
thereof or supplements thereto, no printed or other matter in any language
(including, without limitation, notices, reports and promotional material) which
mentions the Escrow Agent’s name or the rights, powers, or duties of the Escrow
Agent shall be issued by the Company or the Dealer Manager, or on the Company’s
or the Dealer Manager’s behalf, unless the Escrow Agent shall first have given
its specific written consent thereto. Notwithstanding the foregoing, any
amendment or supplement to the Offering Document (including the subscription
agreement and exhibits thereto) that revises, alters, modifies, changes or adds
to the description of the Escrow Agent or its rights, powers or duties hereunder
shall not be issued by the Company or the Dealer Manager, or on the Company’s or
Dealer Manager’s behalf, unless the Escrow Agent has first given specific
written consent thereto.

 

11

 

 

21.         Patriot Act Compliance; OFAC Search Duties. The Company shall
provide to Escrow Agent upon the execution of this Agreement any documentation
requested and any information reasonably requested by the Escrow Agent to comply
with the USA Patriot Act of 2001, as amended from time to time. The Escrow
Agent, or its agent, shall complete an OFAC search, in compliance with its
policy and procedures, of each subscription check and shall inform the Company
if a subscription check fails the OFAC search.

 

[Signature page follows]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed the date and year first set forth above.

 

AMERICAN REALTY CAPITAL TRUST IV, INC.     By: /s/ Nicholas S. Schorsch    
Name: Nicholas S. Schorsch     Title: Chief Executive Officer       REALTY
CAPITAL SECURITIES, LLC     By: /s/ Louisa Quarto     Name: Louisa Quarto    
Title: President       UMB BANK, N.A., as Escrow Agent     By: /s/ Randy S.
McPhail     Name: Randy S. McPhail     Title: Senior Vice President  

 

13

 



 

Exhibit A

Copy of Offering Document





 

14

 

 

Exhibit B

List of Investors

 

Pursuant to the Escrow Agreement dated as of June 8, 2012, among Realty Capital
Securities, LLC, American Realty Capital Trust IV, Inc. (the “Company”), and UMB
Bank, N.A. (the “Escrow Agent”), the Company hereby certifies that the following
Investors have paid money for the purchase of shares of the Company’s common
stock, par value $0.01 (“Securities”), and the money has been deposited with the
Escrow Agent:

 

1.Name of Investor

Address

Tax Identification Number

Amount of Securities subscribed for

Amount of money paid and deposited with Escrow Agent

Is Investor a resident of Pennsylvania (Yes or No)?

Is Investor a resident of Tennessee (Yes or No)?

 

2.Name of Investor

Address

Tax Identification Number

Amount of Securities subscribed for

Amount of money paid and deposited with Escrow Agent

Is Investor a resident of Pennsylvania (Yes or No)?

Is Investor a resident of Tennessee (Yes or No)?

 

Dated:    

 

REALTY CAPITAL SECURITIES, LLC         By:       Name: Louisa Quarto     Title:
President  

 

15

 

 

Exhibit C

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

Account Name:

 

Account Number:

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of American
Realty Capital Trust IV, Inc. and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of American
Realty Capital Trust IV, Inc.

 

Name/Title   Specimen Signature       Nicholas S. Schorsch     Chief Executive
Officer   Signature       Edward M. Weil, Jr.     President, Chief Operating
Officer, Treasurer and Secretary   Signature       Brian Block     Executive
Vice President and Chief Financial Officer   Signature

 

16

 

 

Exhibit C-1

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

Account Name:

 

Account Number:

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Realty
Capital Securities, LLC and are authorized to initiate and approve transactions
of all types for the above-mentioned account on behalf of Realty Capital
Securities, LLC.

 

Name/Title   Specimen Signature       Louisa Quarto     President   Signature  
    Kamal Jafarnia     Executive Vice President and Chief Compliance Officer  
Signature

 

17

 

 

Exhibit D

 

ESCROW FEES AND EXPENSES

 

Acceptance Fee

 

Review escrow agreement, establish account $3,000
DST Agency Engagement (if applicable) $250

 

Annual Fees

 

Annual Escrow Agent $2,500
BAI Files $50 per month
Outgoing Wire Transfer $15 each
Daily Recon File to Transfer Agent $2.50 per Bus. Day
Web Exchange Access $15 per month
Overnight Delivery/Mailings $16.50 each
IRS Tax Reporting $10 per 1099

 

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate. In addition to the
specified fees, all expenses related to the administration of the Escrow
Agreement (other than normal overhead expenses of the regular staff) such as,
but not limited to, travel, postage, shipping, courier, telephone, facsimile,
supplies, legal fees, accounting fees, etc., will be reimbursable.

 

Acceptance fee and first year Annual Escrow Agent fee will be payable at the
initiation of the escrow. Thereafter, the Annual Escrow Agent fees will be
billed in advance and transactional fees will be billed in arrears. Other fees
and expenses will be billed as incurred.

 

18

 

 

Exhibit E

 

Agency and Custody Account Direction

For Cash Balances

UMB Bank Money Market Deposit Accounts

 

Direction to use the following UMB Bank Money Market Deposit Accounts for Cash
Balances for the escrow account (the “Account”) created under the Escrow
Agreement to which this Exhibit E is attached.

 

You are hereby directed to deposit, as indicated below, or as we shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of UMB Bank, N.A. (“Bank”):

 

UMB Bank Money Market Deposit Account (“MMDA”)

 

We acknowledge that we have full power to direct investments in the Account.

 

We understand that we may change this direction at any time and that it shall
continue in effect until revoked or modified by us by written notice to you.

 

American Realty Capital Trust IV, Inc.

 

By:         Signature                   Date    

 

19

 

 

Exhibit F

[Form of Notice to Pennsylvania Investors]

 

You have tendered a subscription to purchase shares of common stock of American
Realty Capital Trust IV. (the “Company”). Your subscription is currently being
held in escrow. The guidelines of the Pennsylvania Securities Commission do not
permit the Company to accept subscriptions from Pennsylvania residents until an
aggregate of $75,000,000 of gross offering proceeds have been received by the
Company. The Pennsylvania guidelines provide that until this minimum amount of
offering proceeds is received by the Company, every 120 days during the offering
period Pennsylvania Investors may request that their subscription be returned.
If you wish to continue your subscription in escrow until the Pennsylvania
minimum subscription amount is received, nothing further is required.

 

If you wish to terminate your subscription for the Company’s common stock and
have your subscription returned please so indicate below, sign, date, and return
to the Escrow Agent, UMB Bank, N.A. at 1010 Grand Blvd., 4th Floor, Mail Stop:
1020409, Kansas City, Missouri 64106, Attn: Lara Stevens, Corporate Trust.

 

I hereby terminate my prior subscription to purchase shares of common stock of
American Realty Capital Trust IV, Inc. and request the return of my subscription
funds. I certify to American Realty Capital Trust IV, Inc. that I am a resident
of Pennsylvania.

 

Signature:         Name:     (please print)         Date:  

 

Please send the subscription refund to:                                        
         

 



20

